SUPERSEDING OPINION
                       PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4364
MARY E. WARNICK,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-00-57)

                      Argued: January 25, 2002

                      Decided: April 16, 2002

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Vacated and remanded by published opinion. Judge Williams wrote
the opinion, in which Judge Motz and Judge Traxler joined.


                            COUNSEL

ARGUED: Barry Philip Beck, POWER, BECK & MATZUREFF,
Martinsburg, West Virginia, for Appellant. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee. ON BRIEF: Patrick M. Flatley, United States Attorney,
Martinsburg, West Virginia, for Appellee.
2                     UNITED STATES v. WARNICK
                              OPINION

WILLIAMS, Circuit Judge:

   Mary Warnick pleaded guilty to aiding and abetting in the distribu-
tion of cocaine base within 1000 feet of a school. See 21 U.S.C.A.
§§ 841(a)(1), 841(b)(1)(C), 860 (West 1999), and 18 U.S.C.A. § 2
(West 2000). On appeal, she contends that the district court erred in
failing to decrease her sentencing guidelines offense level pursuant to
the safety valve provision in United States Sentencing Guidelines
Manual § 2D1.1(b)(6) (2000). Because we agree that the district court
erred by determining that Warnick was ineligible for the
§ 2D1.1(b)(6) safety valve, we vacate and remand for the district
court to reconsider Warnick’s sentence using the appropriate offense
level.

                                   I.

   On December 5, 2000, Mary Warnick and twenty-five other defen-
dants were named in a 65-count indictment charging various drug-
related offenses arising from the trafficking of cocaine base in Jeffer-
son County, West Virginia. Warnick was charged with conspiracy to
distribute cocaine base, in violation of 21 U.S.C.A. § 841(a)(1)
(Count 1); maintaining a place for the use and distribution of cocaine
base, in violation of 21 U.S.C.A. § 856 (Count 7); and aiding and
abetting in the distribution of cocaine base within 1000 feet of a
school, in violation of 21 U.S.C.A. §§ 841(a)(1), 841(b)(1)(C), 860,
and 18 U.S.C.A. § 2 (Count 48).

   On January 22, 2001, Warnick entered into a plea agreement,
whereby she agreed to plead guilty to Count 48, distribution of
cocaine base within 1000 feet of a school, in exchange for the Gov-
ernment’s dismissal of Counts 1 and 7. Prior to the sentencing hear-
ing, Warnick filed an objection to the computation of her offense
level in the presentence report, alleging that she was entitled to a two-
point decrease in her offense level pursuant to the U.S.S.G.
§ 2D1.1(b)(6) safety valve provision. On May 3, 2001, the district
court overruled Warnick’s objection and sentenced her to 57 months
imprisonment based upon an offense level of 25 and Criminal History
                           UNITED STATES v. WARNICK                         3
Category I. On May 7, 2001, Warnick filed a notice of appeal to this
court.

                                       II.

   On appeal, we must determine whether one who has been con-
victed of a violation of 21 U.S.C.A. § 860 is eligible for a reduction
in his offense level pursuant to the safety valve provision in U.S.S.G.
§ 2D1.1(b)(6). We review the district court’s interpretation of the rel-
evant Sentencing Guidelines de novo. United States v. Daughtrey,
874 F.2d 213, 218 (4th Cir. 1989).

   Because Warnick was convicted of a violation of 21 U.S.C.A.
§ 860, her guideline sentence is determined by U.S.S.G. § 2D1.2,
which cross-references U.S.S.G. § 2D1.1.1 At issue is the scope of
this cross-reference. Warnick contends that U.S.S.G. § 1B1.5, which
generally provides guidance on how to apply cross-references within
the Guidelines, requires the sentencing court to apply the § 2D1.1
guideline in its entirety.

   U.S.S.G. § 1B1.5 distinguishes between cross-references to an
entire guideline and cross-references to a particular section within a
guideline. Compare U.S.S.G. § 1B1.5(b)(1) ("An instruction to use
the offense level from another offense guideline refers to the offense
level from the entire offense guideline (i.e., the base offense level,
specific offense characteristics, cross references, and special instruc-
tions), except as provided in subdivision (2) below.") with U.S.S.G.
§ 1B1.5(b)(2) ("An instruction to use a particular subsection or table
from another offense guideline refers only to the particular subsection
  1
   Section 2D1.2 provides:
      (a)    Base Offense Level (Apply the Greatest):
            (1)   2 plus the offense level from § 2D1.1 applicable to the
                  quantity of controlled substances directly involving a
                  protected location . . . ; or
            (2)   1 plus the offense level from § 2D1.1 applicable to the
                  total quantity of the controlled substances involved in
                  the offense . . . .
U.S.S.G. § 2D1.2.
4                     UNITED STATES v. WARNICK
or table reference, and not to the entire offense guideline."). To deter-
mine which type of cross-reference is contained within U.S.S.G.
§ 2D1.2(a), we begin with the text of that guideline.

   Section 2D1.2(a)’s cross-reference directs the sentencing court to
use the "offense level from § 2D1.1 applicable to the quantity of con-
trolled substances directly involving a protected location . . . ."
U.S.S.G. § 2D1.2(a). The Drug Quantity Table is the only subsection
in § 2D1.1 that provides an offense level applicable to a particular
drug quantity. See U.S.S.G. § 2D1.1(c). Thus, one construction of
§ 2D1.2(a)’s cross-reference is that it directs the sentencing court to
use a particular subsection within § 2D1.1, the Drug Quantity Table,
as opposed to the entire § 2D1.1 guideline. There is, however, an
alternative construction. Sections 2D1.2(a)(1) and (a)(2) establish two
different methods for calculating the offense level. Subsection (a)(1)
requires the sentencing court to consider only the quantity of drugs
"involving a protected location or an underage or pregnant individ-
ual," while subsection (a)(2) requires the sentencing court to consider
"the total quantity of controlled substances involved in the offense."
Thus, in cases "in which only a part of the relevant conduct directly
involved a protected location or an underage or pregnant individual,
subsections (a)(1) and (a)(2) may result in different offense levels."
U.S.S.G. § 2D1.2, comment. n.1. It may be that the purpose of the
"applicable to the quantity" and "applicable to the total quantity" lan-
guage, therefore, is not to limit the scope of the cross-reference, but
simply to focus the sentencing court’s attention on discrete aspects of
the underlying offense when applying subsections (a)(1) and (a)(2).
Cf. United States v. Sampson, 140 F.3d 585, 594 (4th Cir. 1998) (con-
cluding that § 2D1.2(a)’s cross-reference to § 2D1.1 requires the sen-
tencing court to distinguish the amount of drugs distributed within
1,000 feet of a school from the amount of drugs not distributed within
that distance of the school). Under this analysis, the relevant cross-
reference language is "the offense level from § 2D1.1," which is a ref-
erence to the entire 2D1.1 guideline, including any adjustments. See
U.S.S.G. § 1B1.5(b)(1). The sentencing court would therefore apply
the entirety of § 2D1.1 to the quantity of controlled substances involv-
ing the protected location or underage or pregnant individual, see
U.S.S.G. § 2D1.2(a)(1), and, in appropriate cases, to the total quantity
of controlled substances involved in the underlying offense, see
U.S.S.G. § 2D1.2(a)(2).
                       UNITED STATES v. WARNICK                           5
   Moreover, as Warnick points out, the cross-reference does not con-
tain the phrase "Drug Quantity Table," a phrase that is used in other
cross-references within the Guidelines. See U.S.S.G. § 1B1.5, com-
ment. n.1 (citing § 2D1.10(a)(1), which directs the sentencing court
to use "the offense level from the Drug Quantity Table in § 2D1.1").
Because the Sentencing Commission elsewhere has demonstrated that
it knows how to reference the Drug Quantity Table when it intends
to do so, the absence of "Drug Quantity Table" in § 2D1.2(a), coupled
with the imprecise meaning of "offense level from § 2D1.1 applicable
to the quantity of controlled substances," renders the cross-reference
ambiguous.2

   Some guidance in construing the cross-reference is provided by the
statutory directive pursuant to which the Sentencing Commission
enacted § 2D1.2. The background commentary to § 2D1.2 explains
that the guideline "implements the direction to the Commission in
Section 6454 of the Anti-Drug Abuse Act of 1988." U.S.S.G. § 2D1.2
comment. background. Section 6454, in turn, provides that the Com-
mission "shall promulgate guidelines, or amend existing guidelines to
provide that a defendant convicted of violating sections 405, 405A,
or 405B of the Controlled Substances Act (21 U.S.C. 845, 845a or
845b) [currently codified at 21 U.S.C.A. §§ 859-61] involving a per-
son under 18 years of age shall be assigned an offense level . . . that
is . . . two levels greater than the level that would have been assigned
for the underlying controlled substance offense." See Anti-Drug
Abuse Act of 1988, P.L. 100-690 (1988), appearing at 28 U.S.C.A.
  2
   No other circuit has addressed the scope of § 2D1.2’s cross-reference
to § 2D1.1 in a published opinion. The Ninth Circuit has addressed this
issue in an unpublished opinion and concluded that a defendant con-
victed of a § 860 offense does not qualify for the § 2D1.1(b)(6) safety
valve because the cross-reference in § 2D1.2 is to the Drug Quantity
Table in § 2D1.1, as opposed to the entire § 2D1.1 offense guideline.
United States v. Talo, 221 F.3d 1350, 2000 WL 687718 (9th Cir. 2000)
(unpublished) ("While U.S.S.G. § 2D1.2(a)(1) does refer to the ‘offense
level’ derived from section 2D1.1 and not the quantity table specifically,
the full text of subsection 2D1.2(a)(1) supports limiting the offense level
imported from section 2D1.1 to that derived from the quantity table. The
phrase ‘applicable to the quantity of controlled substances’ confines the
inquiry to the quantity table, as no other provisions of section 2D1.1 refer
to quantities of controlled substances.").
6                     UNITED STATES v. WARNICK
§ 994 note (emphasis added). Only by construing the cross-reference
in § 2D1.2 as a cross-reference to the entire § 2D1.1 offense guideline
are we able to give effect to the statutory directive to produce an
offense level that is, in every case, two levels higher than the offense
level that would result if the defendant had engaged in the same con-
duct but no protected location, pregnant person, or underage person
were involved. Thus, based upon this directive, we conclude that
§ 2D1.2(a)’s cross-reference requires the sentencing court to use the
entire § 2D1.1 offense guideline.

   We note that this conclusion is in tension with the application note
to § 2D1.2(a)(1), which provides the following example of the opera-
tion of § 2D1.2(a)(1)’s cross-reference:

    [I]f the defendant, as part of the same course of conduct or
    common scheme or plan, sold 5 grams of heroin near a pro-
    tected location and 10 grams of heroin elsewhere, the
    offense level from subsection (a)(1) would be level 16 (2
    plus the offense level for the sale of 5 grams of heroin, the
    amount sold near the protected location). . . .

U.S.S.G. § 2D1.2, cmt. n.1 (emphasis added). In concluding that the
offense level is 16, the example notes that U.S.S.G. § 2D1.2(a)(1)
requires the sentencing court, after determining the appropriate
offense level under § 2D1.1, to add two levels to that offense level.
See U.S.S.G. § 2D1.2(a)(1) ("2 plus the offense level from § 2D1.1
applicable to the quantity of controlled substances . . . ."). Thus, the
example assumes that the offense level after referencing § 2D1.1 is
14. The conclusion that 5 grams of heroin results in an offense level
of 14 is one that can be reached only by reference to the Drug Quan-
tity Table. This is so because the example does not permit any
increase or decrease in the offense level for other provisions of
§ 2D1.1, and if § 2D1.2(a)’s cross-reference were to the entire
§ 2D1.1 offense level, the resultant offense level would be indetermi-
nate. Despite the tension between our construction of § 2D1.2(a)’s
cross-reference and this application note, where the Guideline or
explanatory commentary conflicts with an express statutory directive,
the statutory directive controls. United States v. LaBonte, 520 U.S.
751, 757 (1997) (holding that, although Congress has delegated "‘sig-
nificant discretion in formulating guidelines’" to the Commission, the
                       UNITED STATES v. WARNICK                           7
Commission still "must bow to the specific directives of Congress")
(quoting Mistretta v. United States, 488 U.S. 361, 377 (1989)); Stin-
son, 508 U.S. at 38 (explaining that the Guidelines commentary "is
authoritative unless it violates the Constitution or a federal statute");
United States v. Alexander, 100 F.3d 24, 26 (5th Cir. 1996) ("To the
extent that they interpret substantive guidelines and do not conflict
with them or with any statutory directives, policy statements con-
tained in the Sentencing Guidelines are authoritative." (emphasis
added)). Thus, insofar as the application note conflicts with the statu-
tory directive, it is non-binding.

                                    III.

   Having concluded that § 2D1.2’s cross-reference is to the entire
§ 2D1.1 offense guideline, we must determine whether Warnick’s
offense of conviction renders her ineligible for the safety valve provi-
sion found in § 2D1.1(b)(6). Section 2D1.1(b)(6) provides, "[i]f the
defendant meets the criteria set forth in subdivisions (1)-(5) of
§ 5C1.2 (Limitation on Applicability of Statutory Minimum Sen-
tences in Certain Cases) and the offense level determined above is
level 26 or greater, decrease by 2 levels."3 U.S.S.G. § 2D1.1(b)(6).
Section 5C1.2, in turn, lists five offenses that trigger eligibility for the
safety valve. It provides:

      In the case of an offense under 21 U.S.C. § 841, § 844,
      § 846, § 960, or § 963, the court shall impose a sentence in
      accordance with the applicable guidelines without regard to
      any statutory minimum sentence, if the court finds that the
      defendant meets the criteria in 18 U.S.C. § 3553(f)(1)-(5) set
      forth verbatim below . . . .

Section 5C1.2 then lists five criteria for determining whether the
defendant is eligible for the safety valve.4 U.S.S.G. § 5C1.2(1)-(5).
  3
    Warnick’s base offense level was 28, and she was granted a three-
level reduction for acceptance of responsibility.
  4
    The five criteria listed in § 5C1.2(1)-(5) are as follows: the defendant
must not have more than one criminal history point; must not have used
violence or credible threats of violence or possessed a weapon in connec-
8                      UNITED STATES v. WARNICK
   The district court found that Warnick met the criteria listed in
§ 5C1.2(1)-(5), and the Government has not challenged this finding
on appeal. Nevertheless, the Government argues that Warnick is ineli-
gible for the § 2D1.1(b)(6) safety valve because her offense of con-
viction, § 860, is not among the offenses listed in § 5C1.2. The plain
language of § 2D1.1(b)(6), however, merely requires that a defendant
meet the criteria found in § 5C1.2(1)-(5); it does not limit the defen-
dant’s eligibility for the two-level downward reduction based upon
the offense of conviction or otherwise state that the defendant must
satisfy any of the other requirements found in § 5C1.2.5 United States
v. Leonard, 157 F.3d 343, 345-46 (5th Cir. 1998) ("On its face
§ 2D1.1[(b)(6)] applies to all defendants convicted of drug crimes
whose base offense level is 26 or greater so long as they meet the
criteria listed in § 5C1.2(1)-(5)"); United States v. Osei, 107 F.3d 101,
103-05 (2nd Cir. 1997) (holding that § 2D1.1(b)(6) operates indepen-
dently from § 5C1.2 and is subject only to the limitations contained
in § 5C1.2(1)-(5)); United States v. Mertilus, 111 F.3d 870, 873-74
(11th Cir. 1997) (same). Thus, Warnick’s offense of conviction does
not render her ineligible for the § 2D1.1(b)(6) safety valve provision.

   In support of its argument to the contrary, the Government points
to several cases holding that § 860 offenses are ineligible for the
safety valve provisions in U.S.S.G. § 5C1.2 and 18 U.S.C.A.
§ 3553(f). See, e.g., United States v. Kakatin, 214 F.3d 1049, 1052
(9th Cir. 2000) (holding that a § 860 offense is not eligible for the

tion with the offense; must not have been convicted of an offense result-
ing in death or serious bodily injury to any person; must not have been
an organizer, leader, manager, or supervisor in the offense within the
meaning of the guidelines, and must not have engaged in a continuing
criminal enterprise; and, not later than sentencing, must have truthfully
provided to the Government all information and evidence he has con-
cerning the offense of conviction or related offenses. U.S.S.G.
§ 5C1.2(1)-(5).
   5
     Section 2D1.1(b)(6) was amended in 2001 "by inserting ‘subsection
(a) of’ after ‘(1)-(5) of’ and by striking ‘and the offense level determined
above is level 26 or greater.’" U.S.S.G. § 2D1.1(b)(6), Supp. to App. C,
amend. 624 (2001). Similarly, § 5C1.2 was amended to create two sub-
sections. The § 5C1.2 provision referenced here is delineated as subsec-
tion (a) in the amended version.
                      UNITED STATES v. WARNICK                        9
statutory safety valve found in § 3553(f)); United States v. Anderson,
200 F.3d 1344, 1347 (11th Cir. 2000) (concluding that a conviction
under § 860 is not eligible for the § 5C1.2 safety valve provision pur-
suant to the canon of statutory construction that the inclusion of the
one implies the exclusion of others: inclusio unius est exclusio
alterius); United States v. McQuilkin, 78 F.3d 105, 108 (3d Cir. 1996)
("By its terms, 18 U.S.C. § 3553(f) applies only to convictions under
21 U.S.C. §§ 841, 844, 846, 961 and 963. Section 860 is not one of
the enumerated sections."). We do not find these cases persuasive
authority as to whether § 860 offenses are eligible for the safety valve
provision in § 2D1.1(b)(6) because § 5C1.2 and its statutory counter-
part each address the elimination of the statutory minimum sentence,
whereas § 2D1.1(b)(6) addresses a two-level downward reduction in
the offense level. Thus, jurisprudence addressing whether § 860
offenses qualify for the § 5C1.2 and § 3553(f) safety valve provisions
is inapposite.

                                  IV.

   For the foregoing reasons, we conclude that the district court
improperly found that Warnick is ineligible for a two-level reduction
in her offense level pursuant to U.S.S.G. § 2D1.1(b)(6). Therefore, we
vacate and remand for the district court to reconsider Warnick’s sen-
tence after determining the appropriate offense level.

                                        VACATED AND REMANDED